Undercofler, Presiding Justice.
The wife appeals complaining (1) that she was awarded no alimony contrary to the evidence, and (2) that the court’s charge that she was not entitled to alimony if her adultery caused the separation was error, there being no such evidence. We affirm. The wife’s petition asks that she be awarded as alimony a jointly owned 1974 Buick automobile. The jury awarded the automobile to her and directed the husband to pay the indebtedness. Consequently, it cannot be said the wife was denied all alimony and thus the charge complained of was harmless. Pearlman v. Pearlman, 238 Ga. 259 (232 SE2d 542) (1977).

Judgment affirmed.


All the Justices concur.

Submitted September 19, 1978
Decided September 27, 1978.
Brannon, Brannon, Hardman & Brannon, William S. Hardman, for appellant.
Walters, Davis, Ellis & Smith, J. Harvey Davis, for appellee.